DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The “Related Application” information in the Specification needs to be updated in the Specification to include any Patent Numbers of allowed applications or application  status updates.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10314344 and claims 1-20 of U.S .Patent   10932502. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims claim the same brassiere and pocket structure as claimed wherein a pocket is     between  band layers in the lower edge of the brassiere body as in claims 1-10  of U.S. patent 10314344 and claims 1-20 of U.S. Patent No. 10932502.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Rendone (US 9943120 A1).
In regard to claims 1 and 16, Rendone discloses a brassiere 100 in figure 1  with a front and rear side comprising a body portion 110 with a lower end, a band portion 116 connected to the body portion that extends from the lower end  128 of the body portion that is comprising a first layer(110) and second layer 112(in figures 1, 12  and 13)  of material positioned on the first layer of material to form a pocket 154 between the first layer 110  of material and the second layer 112 of material with the top edge of the second layer of material is coupled to the top edge of the first layer of material except for at an uncoupled section location along the front side of the brassiere to form a pocket opening 151 providing access to the pocket 150.  (See Rendone, col. 3, line 52-col. 5, line 15 and col. 9, line 50- col. 11, line 6 an d figures 1, 12 and 13 ).
In regard to claim 2, Rendone discloses the first layer of material  that comprises an inner fabric panel and the second layer of material    comprises an outer fabric panel at  110 and 12 respectively as discussed above in regard to claim 1.
In regard to claim 3 Rendone discloses the body portion    that is configured to support the breasts f a wearer as in figure 1 and  120 and 122 and col. 4, lines 10 and 11.
In regard to claim 4, Rendone discloses the body portion that incudes a first cup and second cup and bridge therebetween at  120, 122 and 124  as in figure 1 and col. 4, lines 10 and 11.
In regard to claim 5, Rendone discloses the pocket opening  151 that is positioned below the bridge  124of the body portion as in figure 1.

In regard to claim 6, Rendone discloses the pocket 150 that defines an internal cavity  configured to  receive and house items with an opening 151 to provide  access to the internal cavity as in figure1. 

In regard to claim 7 Rendone discloses the brassiere with the band portion  116 coupled to the lower end of the body via stitching as in figure 1 and in col. 3, line 59 discloses stitching, see col 3, line  51- col. 6, line 52).

In regard to claim 8 Rendone discloses the band portion 116  that is annular as in figures 1-2,  and with the brassiere including the shoulder straps extending from the front side to the rear side at  138 and 139 in figure 1.

In regard to claim 9, Rendone discloses  the first layer that includes a bottom edge )not numbered) opposite the top  edge 1110 in figure 12,  the second layer of material with a bottom edge opposite the top edge 1112 in figure 12  with the top edge of the first and second layers aligned and the bottom edge of the first layer tht is aligned with the bottom edge of the second layer of material as seen in figures 12 and 13.

In regard to claims 10 and 17,  Rendone discloses a brassiere with a front and rear side a body extending from the front and rear side and a band 116 from a lower edge of the body 124 with the band 116 comprising a pocket section 150 in figure 1  disposed on the front side with an inner 110 and outer fabric panel  112 that defines an interior cavity  150  as in figures 12 ad 13 therebetween wherein the inner fabric panel is continuously connected to the lower edge  at 128 in figure 1  o f the body within the pocket section 154 and the outer fabric  panel 1112 in figure 13  includes a first section disclosed between a second section and third section , the second section and third section of the outer fabric panel a re coupled to the inner panel along an edge and the first section of the outer fabric panel is decoupled  at 726 for opening 151 in figure 13 from the inner fabric panel along the edge      to form a pocket opening  151 to the interior cavity 150 in figure 13 formed between the inner fabric panel and the outer fabric panel. 
In regard to claim 11 Rendone discloses the body along the front side 124 of the brassiere that includes the first 120  and second cups  122 and bridge 124  as discussed above.
In rerd to claim  12 the Rendone bra includes the pocket opening in the band 116 that is positioned below the bridge as discussed above in regard to claim 5.
Claims 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the cited references, alone or in combination disclose the brassiere with the brassiere layers and pocket configuration as claimed in claims 13-15 and 18-20. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732